WALDEN, Judge
(dissenting).
I dissent because of my conviction that appellant’s complaint stated a cause of ac*441tion. The well pleaded allegations should be taken as true when considering a motion to dismiss — and if this were done— appellant would be entitled to the relief for which he prayed. It would be pointless inasmuch as the majority rationale is not expressed to explore the intricacies of this appeal by way of dissent. Suffice it to say that appellant’s position has merit and the decision unfavorable to him conflicts at the least with Norman v. Kannon, 1938, 133 Fla. 710, 182 So. 903.
I would reverse and remand with instructions to reinstate the complaint.